            Case 3:20-cv-00080-KRG Document 1-3 Filed 04/23/20 Page 1 of 9


 P.O. Box 650293
 Dallas, TX 75265-0293
 (877) TRAVCAT (872-8228)




CHAN SOON-SHIONG MEDICAL
                                                                                           4/16/2020
CENTER AT WINDBER (AS PER IL T8 00)
600 SOMERSET AVENUE
WINDBER, PA 15963

 Insured:                        CHAN SOON-SHIONG MEDICAL
                                 CENTER AT WINDBER (AS PER IL T8 00)
 Policy #:                       PJ630-4C211340
 Claim/File#:                    DHQ0540001H
 Date of Loss:                   4/6/2020
 Underwriting Company:           TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

Dear Mrs. Brock,

This letter will follow our recent discussion regarding the above-referenced claim. After reviewing the
terms of your policy and the information you have provided, Travelers Property Casualty Company of
America (Travelers) has determined that there is no coverage for your Business Income claim. The
reasons for our conclusion are set forth below.

The Loss

You presented a claim for loss of income due to fewer surgeries being performed. You indicated the
reduction in surgeries is the result of the COVID-19 virus – either due to concern from potential patients
about contracting COVID-19 or because of measures that officials put in place to help slow the spread of
the virus. You further informed us that as of the time you reported this loss your business was still open
and that your business property has not sustained any damage.

Business Income Coverage

Your policy contains Business Income (and Extra Expense) coverage that applies under certain
circumstances. (DELUXE BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM, DX T1 01 11 12).
As the poli states o page 1, Busi ess I o e o erage is pro ided at premises which are described
in the Declarations and for which a Business Income and Extra Expense Limit of Insurance is shown in
the De laratio s. We ill pa for the a tual loss of Busi ess I o e ou sustai due to the e essar
 suspe sio of our operatio s duri g the period of restoratio . The suspe sio           ust e aused
direct physical loss of or damage to property at the premises which are described in the Declarations
and for which a Business Income and Extra Expense Limit of Insurance is shown in the Declarations. The
loss or da age ust e aused or result fro a Co ered Cause of Loss. The poli further pro ides
that Co ered Causes of Loss ea s RISKS OF DIRECT PHYSICAL LOSS that are ot other ise li ited or
excluded.
          Case 3:20-cv-00080-KRG Document 1-3 Filed 04/23/20 Page 2 of 9
Page 2




Because there was no direct physical loss or damage at the described premises, per the IL T0 03 04 96
location schedule on your policy, this Business Income and Extra Expense coverage does not apply to
your loss.

Civil Authority Coverage

Your policy also contains Civil Authority coverage. This coverage is set forth on pages 2-3 of the Deluxe
Business Income (And Extra Expense) Coverage Form (DX T1 01 11 12) and provides in pertinent part:

    4. Additional Coverages

                                                   ***
         c. Civil Authority
            (1) When a Covered Cause of Loss causes damage to property other than property at
                the described premises, we will pay for the actual loss of Business Income you
                sustain and the actual Extra Expense you incur caused by action of civil authority
                that prohibits access to the described premises, provided that both of the
                following apply:
                (a) Access to the area immediately surrounding the damaged property is
                    prohibited by civil authority as a result of the damage, and the described
                    premises are within that area but are not more than 100 miles from the
                    damaged property; and
                (b) The action of civil authority is taken in response to dangerous physical
                    conditions resulting from the damage or continuation of the Covered Cause
                    of Loss that caused the damage, or the action is taken to enable a civil
                    authority to have unimpeded access to the damaged property.
                                                   ***

As set forth above, there are four primary elements, each of which must be satisfied, in order for Civil
Authority coverage to apply. We will address those elements as they relate to your claim:

    1. A civil authority must prohibit access to the described premises: Access to your premises has
       not been prohibited.

    2. The prohibited access to the described premises must be in response to dangerous physical
       conditions resulting from off-premises damaged property or continuation of the Covered
       Cause of Loss that caused that damage, or to enable a civil authority to have unimpeded
       access to that damaged property: The civil authority order that is affecting your business was
       not issued due to damaged property off-premises. Rather, the order was issued to slow the
       spread of COVID-19.

    3. The damage to property must be caused by or resulting from a Covered Cause of Loss: As will
       be explained below, loss or damage caused by or resulting from any virus, bacterium or other
       microorganism that induces or is capable of inducing physical distress, illness or disease is not a
       Covered Cause of Loss.

    4. Access to the area immediately surrounding the off-premises damaged property must also be
       prohibited as a result of the damage, and the described premises must be within that area,
          Case 3:20-cv-00080-KRG Document 1-3 Filed 04/23/20 Page 3 of 9
Page 3




         but not more than 100 miles from the damage: There was no order prohibiting access due to
         loss or damage to off-premises property.

Therefore, because all the requirements that are necessary for Civil Authority coverage are not present
in your claim, this coverage does not apply.

Ingress or Egress Coverage

The policy also provides the following Coverage Extension:

    5. Coverage Extensions
                                                    ***

         b. Ingress or Egress
              (1) You may extend the insurance provided by this Coverage Form for:
                  (a) The actual loss of Business Income you sustain due to the necessary
                      "suspension" of your "operations" during the "period of restoration"; and


                  (b) The actual Extra Expense you incur during the "period of restoration";

               to apply to the actual amount of such loss of Business Income and Extra
               Expense that you incur when ingress to or egress from the described premises
               is prevented (other than as provided in the Civil Authority Additional
               Coverage).

              (2) The prevention of ingress to or egress from the described premises must be
                  caused by direct physical loss or damage by a Covered Cause of Loss to property
                  that is away from, but within 1 mile of the described premises, unless a different
                  number of miles is shown in the Declarations. This coverage will apply for up to
                  30 consecutive days from the date when the ingress or egress is first prevented.


                                                    ***
There is no Ingress or Egress coverage for your loss because ingress or egress to your establishment has
not been prevented. Additionally, there is no direct physical loss or damage by a Covered Cause of Loss
to property that is away from your premises.

Policy Exclusions

Even if there had been qualifying direct physical loss or damage at the described premises or at a
qualifying location for Civil Authority or Ingress or Egress coverage, such loss or damage if caused by
COVID-19 would not have been caused by a Covered Cause of Loss due to the below cited exclusions.

Your DELUXE PROPERTY COVERAGE FORM (DX T1 00 11 12) contains the following exclusions:

    C. EXCLUSIONS
         1.       We will not pay for loss or damage caused directly or indirectly by any of the following.
                  Such loss or damage is excluded regardless of any other cause or event that contributes
                  concurrently or in any sequence to the loss or damage. Exclusions C.1.a. through C.1.l.
          Case 3:20-cv-00080-KRG Document 1-3 Filed 04/23/20 Page 4 of 9
Page 4




                    apply whether or not the loss event results in widespread damage or affects a substantial
                    area.
                                                       ***

              j.    Virus or Bacteria
                    (1) Any virus, bacterium, or other microorganism that induces or is capable of inducing
                    physical distress, illness or disease.


                    (2) With respect to any loss or damage subject to this exclusion, this exclusion supersedes
                    any exclusion relating to "pollutants".
                                                       ***

         2.         We will not pay for loss or damage caused by or resulting from any of the following:
                                                       ***

              b. Consequential Loss
                    (1)     Delay, loss of use or loss of market; or
                    (2)     Loss of business income or extra expense except as specifically provided in this
                            Coverage Part.


                                                       ***
               i.   Other Types of Losses


                                                       ***

                    (7)     The following causes of loss to personal property:
                                                       ***

                            (d)     Co ta i atio       other tha "polluta ts";…

                                                       ***

         3.         We will not pay for loss or damage caused by or resulting from any of the following, 3.a.
                    through 3.c.

                                                       ***

                    b.      Acts or decisions, including the failure to act or decide, of any person, group,
                            organization or governmental body.
                                                       ***

I further dire t our atte tio to the e dorse e t titled E lusio of Loss Due to Virus or Ba teria (IL
T3 82 05 13), which provides in pertinent part:

         A. The exclusion set forth in Paragraph B. applies to all coverage under all forms and
            endorsements that comprise this Coverage Part or Policy, including but not limited
            to forms or endorsements that cover property damage to buildings or personal
             Case 3:20-cv-00080-KRG Document 1-3 Filed 04/23/20 Page 5 of 9
Page 5




              property and forms or endorsements that cover business income, extra expense,
              rental value or action of civil authority.

         B.    We will not pay for loss or damage caused by or resulting from any virus, bacterium
              or other microorganism that induces or is capable of inducing physical distress,
              illness or disease.

                                                    ***

Because the policy excludes loss or damage caused by or resulting from any virus, which includes the
COVID-19 virus, your business income loss is not covered. Additionally, to the extent that you seek
 o erage for Busi ess I o e losses that are aused or resulti g fro loss of use or loss of arket ,
  o ta i atio      other tha polluta ts , a d/or a ts or de isio s, i ludi g the failure to a t or
de ide, of a perso , group, orga izatio or go er e tal od , there is o o erage for our loss.

Please note that there may be other terms and conditions that apply to this loss. Nothing in this letter
shall, nor is it intended to, waive any policy terms or conditions that Travelers determines are now or in
the future will be relevant to this claim and expressly reserves the right to deny coverage for any valid
reason under the policy or at law.

This decision is based on the currently known information. If you are aware of any new or different
information or documentation that might lead us to reconsider our decision, please contact me
immediately.

Please review the Legal Action Against Us condition within your policy, as it contains important
information about the period of time in which you may bring legal action. Enclosed with this letter are
additional disclosures that may be required in your jurisdiction.

Although we regret that we were unable to be of additional assistance to you, we hope that this letter
provides you with a clear understanding of the basis for our conclusion that this loss is not covered.

If you have any questions, please contact us at 1-877-872-8228 or NCCenter@travelers.com.

Sincerely,

 Matt Enerle


 Phone: (877) 872-8228 Ext: 8022
 Fax:   (800) 688-1493
 Email: nccenter@travelers.com

CC: Seubert & Associates Inc.

Enclosure
         Case 3:20-cv-00080-KRG Document 1-3 Filed 04/23/20 Page 6 of 9
Page 6




                                           STATE DISCLOSURES


California

The State of California requires us to provide the following information.

•   Subrogation: We will not pursue recovery of the damages from any parties that may be responsible
    for the claimed loss - pursuing this would be your responsibility.

•   If you believe all or part of the claim has been wrongfully denied or rejected, you may have your
    claim reviewed by the California Department of Insurance, Consumer Services Division, 300 South
    Spring Street, South Tower, Los Angeles, CA 90013, (800-927-4357).

•   Suit Limitation: Please review the Legal Action Against Us condition which can be found in the
    DELUXE PROPERTY COVERAGE FORM (DX T1 00 11 12), page number 34. This condition states, in
    part, that the time limit for bringing action is 2 years after the date of loss.

Please note the time between the date this claim was reported to us and the date of a denial of
coverage is not included in the Suit Limitation period. Please understand that we cannot give advice
regarding your legal rights. If you have questions regarding the time within which a lawsuit may be
brought against us, or any other questions about legal rights regarding the policy or this claim, you may
wish to seek legal counsel at your own expense.


Connecticut

The State of Connecticut requires us to provide the following information.

Suit Limitation: Please review the Legal Action Against Us condition, which can be found in the DELUXE
PROPERTY COVERAGE FORM (DX T1 00 11 12), page number 34. This condition states in part that the
time limit for bringing action is 2 years after the date of loss.

Please note that if your claimed loss occurred over a period of time rather than on one specific date, the
 date of loss for purposes of the Suit Agai st Us pro isio    a ot e the date of loss that a e
shown on correspondence you receive from us regarding your claim.

Also, please understand that we cannot give advice regarding your legal rights. If you have questions
regarding the time within which a lawsuit may be brought against us or any other questions about legal
rights regarding the policy or your claim, you may wish to seek legal counsel at your own expense.

If you do not agree with this decision, you may contact the Division of Consumer Affairs within
the Insurance Department at the Connecticut Insurance Department, Consumer Affairs
Division, P.O. Box 816, Hartford, CT 06142-0816 or by telephone: (800) 203-3447 (Connecticut
only); (860) 297-3900 (Hartford area or outside of Connecticut). You may contact the Division
by e-mail at ctinsdept.consumeraffairs@po.state.ct.us.
           Case 3:20-cv-00080-KRG Document 1-3 Filed 04/23/20 Page 7 of 9
Page 7




Illinois

The State of Illinois requires us to provide the following information.

Part 919 of the Rules of the Illinois Department of Insurance requires that our company
advise you that, if you wish to take this matter up with the Illinois Department of
Insurance, it maintains a Consumer Division in Chicago at 122 S. Michigan Ave., 19th
Floor, Chicago, Illinois 60603 and in Springfield at 320 West Washington Street, Springfield, Illinois
62767.


Maryland

The State of Maryland requires us to provide the following information.

Having received notice of your claim, we are required by Maryland law to advise you there may
be a statute of limitations applicable to claims arising out of the insurance contract. Other
states laws where applicable may vary.


Nebraska

The State of Nebraska requires us to provide the following information.

We are also required to advise you that you may have your claim reviewed by the Nebraska Department
of Insurance at P.O. Box 82089, Lincoln, NE 68501-2089 (Tel: 402-471-2201 or Toll Free Hotline: 1-877-
564-7323).


State of New Hampshire.

Please review the Legal Action Against Us condition of your policy as it contains important information
about the period of time in which you may bring legal action. In addition, please be aware that any
action based upon a denial of coverage shall be barred by law if not commenced within 12 months from
the date of our written denial of coverage.

The State of New Hampshire requires us to provide the following information.

We will, of course, be available to you to discuss the position we have taken. You may reach
us toll free at 1-877-872-8228. If you are a New Hampshire resident; if your policy insures
property located in New Hampshire; or if you have been injured/your property has been
damaged by a New Hampshire resident and you wish to take this matter up with the New
Hampshire Insurance Department, it maintains a consumer services division to assist
consumers with complaints at 21 South Fruit Street, Suite 14, Concord, NH, 03301. The New
Hampshire Insurance Department can be reached, toll free, by dialing 1-800-852-3416.
         Case 3:20-cv-00080-KRG Document 1-3 Filed 04/23/20 Page 8 of 9
Page 8




New Jersey

The State of New Jersey requires us to provide the following information.


                                             NOTICE
                                CLAIMS INTERNAL APPEAL PROCEDURE

                 THE FOLLOWING APPEAL PROCEDURE IS AVAILABLE FOR ALL CLAIMS
                                          EXCEPT
                        AUTOMOBILE INSURANCE PERSONAL INJURY CLAIMS

  New Jersey law and regulation provides claimants with the right to appeal disputed insurance claims
   he the fi al offered lai settle e t re ai s u a epta le to the lai a t. A disputed i sura e
 claim is any offer of settlement made by the company which is, in whole or in part, rejected or refused
                                            by the claimant.

     In the event that you wish to appeal a disputed claim, you must submit a written request to the
company at the address shown below. All appeals will be rendered within 10 business days from receipt
    of the appeal provided that no additional information is required of the panel, and a final written
 determination will be mailed to you no later than 3 business days after the final determination is made.

Internal appeals must be sent by United Postal Service, via facsimile transmission or delivered personally
                   to the following address to ensure prompt and accurate handling:

                                                  Travelers
                                        Attn: Internal Appeals Panel
                                                 PO Box 430
                                          Buffalo, NY 14240-0430
                                             Fax: 888-256-3308

    Your request must include the basis on which you believe the final offered claim settlement is
  u a epta le a d i lude all supporti g do u e tatio ou ould like re ie ed the o pa s
                  Internal Appeals Panel prior to rendering their determination.

After the hearing, if you are not satisfied with the final determination rendered by the Internal Appeals
   Panel, you may then appeal the decision to the Office of the Insurance Claims Ombudsman at the
                                               address below:

                               Office of the Insurance Claims Ombudsman
                                 Department of Banking and Insurance
                                               P.O. Box 472
                                    Trenton, New Jersey 08625-0472
                                       Telephone: (800) 446-7467
                                          Telefax: (609) 292-2431
                                 E-mail: Ombudsman@dobi.state.nj.us
          Case 3:20-cv-00080-KRG Document 1-3 Filed 04/23/20 Page 9 of 9
Page 9




New York

Please note, your policy contains a suit limitation period of two years from the date of the loss in which
to file suit regarding this claim.

The State of New York requires us to provide the following information.

 Should you ish to take this atter up ith the Ne York State Depart e t of Fi a cial Ser ices,
you may file with the Department either on its website at
http://www.dfs.ny.gov/consumer/fileacomplaint.htm or you may write to or visit the Consumer
Assistance Unit, Financial Frauds and Consumer Protection Division, New York State Department of
Financial Services, at: One State Street, New York, NY 10004; One Commerce Plaza, Albany, NY 12257;
1399 Franklin Avenue, Garden City, NY 11530; or Walter J. Mahoney Office Building, 65 Court Street,
Buffalo, NY 4      .


Rhode Island

The State of Rhode Island requires us to provide the following information:

We will be available to you to discuss the position we have taken. Should you, however, wish to contact
the Rhode Island Department of Business Regulation, you may do so at the address listed below. In
certain limited circumstances the Department may have jurisdiction pursuant to R.I. Gen. Laws. § 27-9.1-
6 and therefore, you may be able to have the matter reviewed by the Department. The Department of
Business Regulation does not have authority to settle or arbitrate claims, determine liability or order an
Insurer to pay a claim. Rhode Island Department of Business Regulation, Insurance Division, 1511
Pontiac Avenue, Cranston, RI 02920. The Rhode Island Department of Business Regulation, Insurance
Division can be contacted by telephone at (401)462-9520.

Vermont

Please review the Legal Action Against Us condition of your policy as it contains important information
about the period of time in which you may bring legal action. In addition, please be aware that any
action based upon a denial of coverage shall be barred by law if not started within one year after the
occurrence causing loss or damage.

West Virginia

The State of West Virginia requires us to provide the following information.

We will, of course, be available to you to discuss the position we have taken but should you wish to
review our decision with the West Virginia Office of the Insurance Commissioner (WVOIC) you can
contact them by mail at Consumer Service Division PO Box 50540, Charleston, West Virginia 25305-0540
via their website at http://www.wvinsurance.gov/ or toll free at 888-879-9842.
